Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/15/2022, with respect to the previous priority issue have been fully considered and are persuasive.  Applicant has amended claim 27 and canceled claim 39 to obviate the issue.  The previous priority issue has been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/15/2022, with respect to the previous 112(b) rejections of claims 21 & 22 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 21 & 22 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/15/2022, with respect to the previous 103 rejection(s) of claim(s) 21 under modified Nishizawa have been fully considered and are persuasive.  Applicant has amended claim 21 regarding a continuous and linear path being formed between the top surface of the core material and the bottom surface of the porous material, which does not appear to be taught by the previous rejection basis.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishizawa in view of previously cited Nagahara et al. (US 5816900, “Nagahara”).  Nagahara teaches to pass wiping fluid through linear passages formed between a distribution plate and its adjacent wiping member (see Nagahara’s Figures 1-6, pad 16, manifold 22, apertures 24.  Column 4, lines 54-59).  Additionally, Examiner cites Sakurai et al. (US 20150020851, “Sakurai”) for a 102 basis.  


Claim Objections
Claim 27 objected to because of the following informalities:  on line 3, “opening” should be “openings”.  Appropriate correction is required.
Claim 28 objected to because of the following informalities:  on line 2, “.5 millimeters” should be “0.5 millimeters”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 27-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 23 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 appears to be encompassed by the amendment to claim 21 regarding the “continuous and linear path between the top surface of the core material and the bottom surface of the porous material” .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 27, & 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al. (US 20150020851, “Sakurai”).
Sakurai teaches a substrate cleaning device comprising:

A brush cleaning apparatus, comprising: 
a substrate support configured to support a substrate (see Figures 5, 8, & 15, chuck 20); 
a planar cleaning brush having opposite first and second sides (see Figures 5, 8, & 15, pen sponge 21a & 842).  Examiner will primarily rely on Figures 8 & 15 embodiments, but refers to Figure 5 for illustrating the entire arrangement; 
wherein the first side comprises a planar cleaning surface defined by a porous material and configured to come into contact with the substrate supported by the substrate support (see Figures 8-16, pen sponge 842, chemical flow passages 860.  refer to bottom side of pen sponge 842.  see [0121]); 
wherein the second side is defined by a core material (see Figures 8-16, pen sponge 842.  refer to top side of pen sponge 842).  Examiner does not consider the claim language to distinguish the porous and core materials from each other, such that Sakurai’s pen sponge 842 can be interpreted to comprise both porous and core material; 
wherein interior vertical sidewalls of the core material extend from a top surface to a bottom surface of the core material to define a plurality of holes respectively extending through the core material, wherein the plurality of holes are configured to transfer a cleaning liquid, which is dispensed directly onto the second side of the planar cleaning brush, from the second side of the planar cleaning brush to the porous material, and wherein additional interior vertical sidewalls of the porous material extend from a top surface to a bottom surface of the porous material to define a plurality of openings that are directly below the plurality of holes, the plurality of holes and the plurality of openings collectively forming a continuous and linear path between the top surface of the core material and the bottom surface of the porous material, as viewed in a cross-sectional view (see Figures 11 & 16, pen sponge 842, chemical flow passages 860).

For Claim 24: 
The brush cleaning apparatus of claim 21, wherein the porous material comprises one of polyvinyl alcohol (PVA), polyamide (PA), polyurethane (PU), polybutylene terephthalate (PBT), and polyethylene terephthalate (PET) (see [0121]).

For Claim 27:
The brush cleaning apparatus of claim 21, wherein an imaginary line is able to continuously extend through one of the plurality of holes and one of the plurality of opening without contacting the core material and the porous material (see Figures 11a-11b, pen sponge 842, through-holes 860a).  

For Claim 29: 
The brush cleaning apparatus of claim 21, wherein the planar cleaning brush is configured to laterally extend past the substrate along opposing directions (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The substrate is an intended application/object-to-be-worked upon.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakurai et al. (US 20150020851, “Sakurai”).
Sakurai teaches claim 21.
Sakurai appears to teach the following of claim 22:

For Claim 22:
The brush cleaning apparatus of claim 21, further comprising: 
a first nozzle configured to spray the cleaning liquid directly onto a backside of the planar cleaning brush, wherein a bottom of the first nozzle is separated from a top of the backside of the planar cleaning brush by a non-zero distance spanning an open region over the backside of the planar cleaning brush (see Figures 15-16, pen sponge 842, supply pipe 858); and 
a second nozzle configured to apply the cleaning liquid directly onto the substrate (see Figures 5 & 15, pen sponge 21a & 842, chemical nozzles 145 & 245, rinse nozzles 146 & 246, supply pipe 858).  Examiner considers Sakurai’s Figure 5 embodiment would be suggestive of additional nozzles beyond the supply pipe 858 in the Figure 15 embodiment.  If challenged, Examiner refers below. 

Examiner considers Sakurai’s Figure 5 would suggest that additional chemical and rinse nozzles would apply liquid directly to the substrate.  If challenged, Examiner considers this would be an obvious combination of embodiments of Sakurai’s Figure 5 with the embodiment of Figure 15 to include additional chemical and rinse nozzles (Boston Scientific Scimed Inc. v. Cordis Corp., 89 USPQ2d 1704 (Fed. Cir. 2009)).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Sakurai to include additional chemical and rinse nozzles which apply liquid directly to the substrate because the combination is simply a predictable variation combining features of Sakurai’s Figure 5 embodiment with the Figure 15 embodiment.  

Sakurai teaches claim 22.
Sakurai also teaches the following:

For Claim 23: 
The brush cleaning apparatus of claim 22, wherein two of the interior vertical sidewalls within the core material and two of the additional interior vertical sidewalls of the porous material are separated by approximately equal distances (see Sakurai’s Figures 15-16, chemical flow passage 160).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 20150020851, “Sakurai”) as applied to claim 21 above, and further in view of Nagahara et al. (US 5816900, “Nagahara”).
Sakurai teaches claim 21.
Sakurai does not appear to teach the following of chemical flow passages 860:

For Claim 28: 
The brush cleaning apparatus of claim 21, wherein the plurality of holes have an average hole size of between .5 millimeters and 2 millimeters

Nagahara however, teaches that tampering with the aperture opening size controls flow rate and pressure applied (see Nagahara’s Figures 1-6, pad 16, manifold 22, apertures 24.  column 6, lines 22-35).  Nagahara teaches that tampering with the aperture opening size controls flow rate and pressure applied (see MPEP 2144.05, “Routine Optimization”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sakurai and more particularly to tamper with the size of chemical flow passages 860 to arrive at the claimed size range because practice is routine optimization to control flow rate and pressure in view of Nagahara.

Claims 21, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US 4811443) in view of Nagahara et al. (US 5816900, “Nagahara”).
Nishizawa teaches an apparatus for washing opposite surfaces of a substrate comprising the following of claim 21 except where underlined:

For Claim 21: 
A brush cleaning apparatus, comprising: 
a substrate support configured to support a substrate (see Figure 1, substrate 1, cleaning disks 2, wiping members 3, pressure reducing device 15 column 3, lines 31-67).  Either cleaning disk 2 can function as a substrate support; 
a planar cleaning brush having opposite first and second sides (see Figure 1, wiping members 3, porous plates 6.  Column 2, lines 64-66); 
wherein the first side comprises a planar cleaning surface defined by a porous material and configured to come into contact with the substrate supported by the substrate support (see Figure 1, wiping members 3.  refer to side of wiping member 3 furthest from porous plate 6); 
wherein the second side is defined by a core material (see Figure 1, porous plates 6.  refer to side of porous plate 6 furthest from wiping member 3); 
wherein interior vertical sidewalls of the core material extend from a top surface to a bottom surface of the core material to define a plurality of holes respectively extending through the core material, wherein the plurality of holes are configured to transfer a cleaning liquid, which is dispensed directly onto the second side of the planar cleaning brush, from the second side of the planar cleaning brush to the porous material, and wherein additional interior vertical sidewalls of the porous material extend from a top surface to a bottom surface of the porous material to define a plurality of openings that are directly below the plurality of holes, the plurality of holes and the plurality of openings collectively forming a continuous and linear path between the top surface of the core material and the bottom surface of the porous material, as viewed in a cross-sectional view (see Figure 1, porous plate 6.  refer to pores).

While Nishizawa does teach the openings of the porous plate 6 appearing to be linear and continuous plurality of holes, Examiner does not consider wiping members 3 as satisfying the plurality of openings of claim 1 (see Nishizawa’s Figure 1, wiping members 3, porous plates 6).  
Examiner however, considers it well-known to pass wiping fluid through linear passages formed between a distribution plate and its adjacent wiping member and refers to Nagahara (see Nagahara’s Figures 1-6, pad 16, manifold 22, apertures 24.  Column 4, lines 54-59).  Examiner compares Nagahara’s manifold 22 with Nishizawa’s porous plate 6, and Nagahara’s pad 16 with Nishizawa’s wiping members 3 (e.g. both have a distribution plate placed upstream prior to a porous wiping member where wiping fluid is applied).  Applying/extending the linear passages of Nishizawa’s porous plates 6 through wiping members 3 would yield a predictable variation thereof in view of Nagahara’s configuration (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishizawa and more particularly to extending linear passages from porous plates 6 through wiping members 3 because said configurations are well-known in the substrate processing/cleaning art in view of Nagahara.  

Modified Nishizawa teaches claim 21.
Modified Nishizawa is considered to teach the following in view of Nagahara:

For Claim 27:
The brush cleaning apparatus of claim 21, wherein an imaginary line is able to continuously extend through one of the plurality of holes and one of the plurality of opening without contacting the core material and the porous material (refer to claim 21 rejection in view of Nagahara.  see Nagahara’s Figures 1-6, pad 16, manifold 22, apertures 24).  


For Claim 28: 
The brush cleaning apparatus of claim 21, wherein the plurality of holes have an average hole size of between .5 millimeters and 2 millimeters (see Nagahara’s column 6, lines 22-35) . Nagahara teaches that tampering with the aperture opening size controls flow rate and pressure applied (see MPEP 2144.05, “Routine Optimization”).  

For Claim 29: 
The brush cleaning apparatus of claim 21, wherein the planar cleaning brush is configured to laterally extend past the substrate along opposing directions (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The substrate is an intended application/object-to-be-worked upon.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US 4811443) in view of Nagahara et al. (US 5816900, “Nagahara”) as applied to claim 21 above, and further in view of Hirose et al. (US 6175983, “Hirose”).
Modified Nishizawa teaches claim 21.
Nishizawa teaches forming the wiping members 3 of a porous sponge material (see Nishizawa’s column 2, lines 64-65) but does not appear to teach the following:

For Claim 24: 
The brush cleaning apparatus of claim 21, wherein the porous material comprises one of polyvinyl alcohol (PVA), polyamide (PA), polyurethane (PU), polybutylene terephthalate (PBT), and polyethylene terephthalate (PET).

Examiner however, considers such materials as well-known for constructing spongey wiping members and refers to Hirose, who teaches using PVA (see Hirose’s column 2, lines 16-18) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishizawa and more particularly for the wiping members 3 to be made of PVA because such material is commonly used in the art in view of Hirose.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718